DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 7-12 are presented for examination. Claims 1-6 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 was filed after the mailing date of the Non-final action on 10-01-2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are persuasive.   Applicant cancelled non-allowed claims. Previously indicated claims 7-12 are allowed. 
Allowable Subject Matter
Claim 7-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 7, recites “inter alia” A motor comprising: a shaft centered on a center axis oriented in a vertical direction; a bearing rotatably supporting the shaft; an armature disposed radially outward of the bearing; a bracket to which the bearing and the armature are fixed; a covered cylindrical rotor connected to the shaft; and a circuit board on which a Hall element is mounted; wherein the rotor includes a rotor magnet radially opposed to the armature radially outward of the armature; the bracket includes: a cylindrical portion including an outer peripheral surface to which the armature is fixed; a bracket bottom portion extending radially outward from a lower end portion of the cylindrical portion; a bracket side wall portion extending upward from an outermost peripheral portion of the bracket bottom portion; and a board holding portion connected to the bracket side wall portion; the circuit board is held by the board holding portion; and the Hall element (271) is held by the bracket side wall portion such that an upwardly extending surface of the Hall element (271)  is in surface-to-surface contact (see Fig.7) with an upwardlyPage 4 of 10 extending surface of the bracket side wall portion (213, see Fig.5,7,8).   
    PNG
    media_image1.png
    506
    637
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    564
    598
    media_image2.png
    Greyscale
 
Regarding claims 7 combination, the prior art closest reference Elsaesser and Okdada and Fuji combination teach some features of a motor a bracket and a bearing and armature and circuit board which are fixed, and mounted and a bracket.  But the references fail to teach the hall element as claimed with being held by the bracket side wall portion, where the hall is in surface to surface contact with an a bracket side wall portion extending upward from an outermost peripheral portion of the bracket bottom portion; and a board holding portion connected to the bracket side wall portion; the circuit board is held by the board holding portion; and the Hall element is held by the bracket side wall portion such that an upwardly extending surface of the Hall element (271)  is in surface-to-surface contact with an upwardly Application No. 16/321,513 December 30, 2020 Reply to the Office Action dated October 1, 2020 Page 4 of 10 extending surface of the bracket side wall portion” combination.

    PNG
    media_image3.png
    294
    741
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    529
    660
    media_image4.png
    Greyscale

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 7 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in 7 “A motor comprising: a shaft centered on a center axis oriented in a vertical direction; a bearing rotatably supporting the shaft; an armature disposed radially outward of the bearing; a bracket to which the bearing and the armature are fixed; a covered cylindrical rotor connected to the shaft; and a circuit board on which a Hall element is mounted; wherein the rotor includes a rotor magnet radially opposed to the armature radially outward of the armature; the bracket includes: a cylindrical portion including an outer peripheral surface to which the armature is fixed; a bracket bottom portion extending radially outward from a lower end portion of the cylindrical portion; a bracket side wall portion extending upward from an outermost peripheral portion of the bracket bottom portion; and a board holding portion connected to the bracket side wall portion; the circuit board is held by the board holding portion; and the Hall element is held by the bracket side wall portion such that an upwardly extending surface of the Hall element (271)  is in surface-to-surface contact with an upwardly Application No. 16/321,513 December 30, 2020 Reply to the Office Action dated October 1, 2020 Page 4 of 10 extending surface of the bracket side wall portion” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination.   
Claim 8-12 are allowed based on dependency from allowable claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834